The Chief Justice :
This is an application on behalf of John P. Hawkins for leave to file a petition for a writ of mandamus to the Circuit Court of Appeals for the Second Circuit and to the judges thereof, commanding them to receive and duly consider certain depositions or further proofs taken by petitioner on appeal in an action pending in that court wherein he is tíie libellant and appellee. • The depositions in question were suppressed- by the court on motion and for reasons given.
We cannot by mandamus review the judicial action thus had in the exercise of legitimate jurisdiction. In re Morrison, petitioner, ante, 14; Ex parte Morgan, 114 U. S. 174; Ex parte Burtis, 103 U. S. 238; Ex parte Schwab, 98 U. S. 240.
Leave to file the petition is

Denied.